REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,185,809, which included original patent claims 1–20.  Applicant requested amendment of the claims on 1/21/2021.  Claims 21–40 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Specifically, new independent claims 21, 28, and 35 omit numerous features of the issued independent claims (claims 1, 10 and 16), which had been added by amendment during prosecution of the original application, but which are not necessary to patentability of the issued claims. New independent claims 21, 28, and 35 do, however, recite features that were added by amendment in the original application on June 22, 2018, which led to the Notice of Allowance dated September 9, 2018. Specifically, new independent claim 21 recites, among other features, “adjusting the factor to correct for bias....” New independent claims 28 and 35” (1/21/2021 declaration p. 1).

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error, as per MPEP 1414 II.

Specification
The amendment to the specification filed 1/21/2021 is approved for entry.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25, 32 and 39, there is no support for discarding “duplicate records  of sample patient data from the database”.  Applicant asserts support at 5:26–39 and 10:62–11:3 for these claims, yet there is no discussion of duplicate records.  The disclosure at (5:22–25) does describe “the data integration module 118 may de-duplicate the received . . . data”, yet it is not clear what this entails or requires and does not support the claim scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 24, 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24, 31 and 37, there is no antecedent basis for “extrapolated patient indication data”.

35 USC § 251 Rejections
Claims 21–40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 25, 32 and 38 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claims 21–40 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 15/054,272 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
9/25/2015
1, 8 and 15
SGL 1 – calculating the second projection comprises calculating a projection of the additional patient characteristics to the entire geographic area
1/30/2017
1, 8 and 15
SGL 2 – (obtaining) de-identified electronic data
1/30/2017
1, 8 and 15
SGL 3 – (assigning, for each patient transaction record,) a linking identifier corresponding to a particular patient


Reissue Claim
Missing SGL
21, 28, 35
SGL 1, SGL 2 and SGL 3


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale

	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21–40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This 101 analysis follows the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register /Vol. 79, No. 241 at 74618) and the subsequent updates and memoranda, including the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) and the “October 2019 Update”.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Regarding step 1 of the flowchart, claims 21–27 are directed to a method and claims 28–34 are directed to a computer readable medium encoded with computer program.  Therefore claims 21–27 and 28–34 each pass step 1.  
Claims 35–40 are not directed to eligible subject matter because they fail to provide a claim to “a process, machine, manufacture or composition of matter”.  The preamble of “A computing apparatus” merely introduces the claim.  The body of the claim includes no statutory component.  Because the body of the claim fails to provide any apparatus, the claim is not properly directed to an apparatus.  For compact prosecution, the examiner will further analyze claims 35–40 with respect to the remainder of the flowchart.
Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The 2019 PEG creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the 2019 PEG.  Independent claims 21, 28 and 35 recite limitations for data analysis in order to estimate patient population data.  This represents an abstract idea from the grouping:
certain methods of organizing human activity, specifically analysis of commercial interactions such as sales/service activities.  
	Claims 21–40 therefore are found to recite an abstract idea, and thus they satisfy prong one of step 2A.  
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Independent claims 21, 28 and 35 include elements that might be considered additional to the abstract idea such as:
computer-implemented
computer program
computer apparatus

Dependent claims 22–27, 29–34 and 36–40 continue with elements of the abstract idea of sample patient data analysis in order to estimate patient population data.  These claims includes elements that might be considered additional to the abstract idea such as:
multiple data sources
a database

The elements from the independent claims appear in the non-limiting preambles, not in the body of the claims and even if considered separately or together they provide for a generic, computer-based environment.  The elements from the both independent and dependent claims (considered separately or in combination) do not integrate the abstract into a practical application.  None of these elements provide improvement to the functioning of a computer itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea.  The elements related to different data sources represent insignificant, extra-solution activity.  The problem of disparate patient data sources and/or patient data being private (see US Patent 10,185,809 at 1:5–15) is not a technological problem overcome using a technological solution.  The steps of the claimed invention could also be carried out manually by pen and paper, without the need for computers.
Therefore, the additional elements do not integrate the exception into a practical application of that exception.  Claims 21, 28 and 35 do not satisfy prong two of Step 2A.
Moving to step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  The elements noted above that might be considered additional to the abstract idea are:
computer-implemented
computer program
computer apparatus
multiple data sources
a database

These elements do not amount to “significantly more” than the abstract idea and include generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements at best are put to use for their well-known, routine and conventional native purposes.  See MPEP 2106.05(d)(ii) where the courts have recognized receiving data over a network to gather data, recordkeeping, storing and retrieving information from memory, performing calculations and recomputing as conventional.  The steps of the claimed invention could also be carried out manually by pen and paper, without the need for computers.
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 21–40 are not directed to eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 26–28, 33–35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0260599 (Ziegele ‘599).
21. A computer-implemented method, comprising:
“A computer processor is programmed to perform a series of processing steps” (Ziegele ‘599 ¶ 0019).
computing a factor with which to extrapolate sample patient data to a population; 
“The estimation of the total market data is achieved through a projection of the OTX sample data 14 (step 20 in FIG. 1). The projection factors per design cell, e.g., PFS, are calculated” (Ziegele ‘599 ¶ 0052).
adjusting the factor to correct for bias within the sample patient data such that, when the sample patient data is extrapolated based on the adjusted factor, patient prescription data within the sample patient data matches census pharmaceutical distribution data of the population; and 
“a specific bias measurement and adjustment procedure has been developed . . . the projected OTX sample data 22 is corrected by comparing the sample data for GKV prescription prescriptions with near-census data for GKV prescriptions” (Ziegele ‘599 ¶ 0055).
extrapolating the sample patient data to the population based on the adjusted factor.
“The resulting adjustment factor is applied to all the projected OTX sample data 22, including sales data for GKV prescriptions and PKV prescriptions” (Ziegele ‘599 ¶ 0055).

26. The method of claim 21, wherein the sample patient data comprises patient diagnostic data for patients having a medical condition, the method further comprising: deriving a model to extrapolate the diagnostic data to the population based on the adjusted factor.
	The particular content of the data claimed (diagnostic data) represents non-functional descriptive material.  The content of this material is not functionally related to the claimed method or claimed structure of the apparatus.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
	Nonetheless, Ziegele ‘599 teaches “diagnostic data for patients having a medical condition”:
“The following data on product form level is collected and represented in Table 3: information on product type, i.e., product form code FCC” (Ziegele ‘599 ¶ 0041).
	The identification of the pharmaceutical product represents a product designed to treat a particular medical condition and therefore represents diagnostic data.
 
27. The method of claim 21, further comprising: modeling a study based on the adjusted factor and the sample patient data.
“the techniques may be used to estimate sales data in Switzerland. As with Germany, census data of wholesalers is available in Switzerland. Switzerland is divided into 146 bricks, compared with 1,860 bricks for the German model” (Ziegele ‘599 ¶ 0034).

28. A non-transitory computer readable medium encoded with a computer program that comprises instructions to cause a processor to: 
“The software 210 is loaded onto the computer processor 202 to perform the processing steps.” (Ziegele ‘599 ¶ 0123).
compute a factor with which to extrapolate sample patient data to a population; 
“The estimation of the total market data is achieved through a projection of the OTX sample data 14 (step 20 in FIG. 1). The projection factors per design cell, e.g., PFS, are calculated” (Ziegele ‘599 ¶ 0052).
adjust the factor to correct for bias within the sample patient data such that, when the sample patient data is extrapolated based on the adjusted factor, patient prescription data within the sample patient data matches census pharmaceutical distribution data of the population; and 
“a specific bias measurement and adjustment procedure has been developed . . . the projected OTX sample data 22 is corrected by comparing the sample data for GKV prescription prescriptions with near-census data for GKV prescriptions” (Ziegele ‘599 ¶ 0055).
extrapolate the sample patient data to the population based on the adjusted factor.
“The resulting adjustment factor is applied to all the projected OTX sample data 22, including sales data for GKV prescriptions and PKV prescriptions” (Ziegele ‘599 ¶ 0055).

33. The non-transitory computer readable medium of claim 28, wherein the sample patient data comprises patient diagnostic data for patients having a medical condition, further comprising instructions to cause the processor to: derive a model to extrapolate the diagnostic data to the population based on the adjusted factor.
	The particular content of the data claimed (diagnostic data) represents non-functional descriptive material.  The content of this material is not functionally related to the claimed method or claimed structure of the apparatus.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
	Nonetheless, Ziegele ‘599 teaches “diagnostic data for patients having a medical condition”:
“The following data on product form level is collected and represented in Table 3: information on product type, i.e., product form code FCC” (Ziegele ‘599 ¶ 0041).
	The identification of the pharmaceutical product represents a product designed to treat a particular medical condition and therefore represents diagnostic data.

34. The non-transitory computer readable medium of claim 28, further comprising instructions to cause the processor to: model a study based on the adjusted factor and the sample patient data.
“the techniques may be used to estimate sales data in Switzerland. As with Germany, census data of wholesalers is available in Switzerland. Switzerland is divided into 146 bricks, compared with 1,860 bricks for the German model” (Ziegele ‘599 ¶ 0034).

35. A computing apparatus configured to: 
“The software 210 is loaded onto the computer processor 202 to perform the processing steps.” (Ziegele ‘599 ¶ 0123).
compute a factor with which to extrapolate sample patient data to a population; 
“The estimation of the total market data is achieved through a projection of the OTX sample data 14 (step 20 in FIG. 1). The projection factors per design cell, e.g., PFS, are calculated” (Ziegele ‘599 ¶ 0052).
adjust the factor to correct for bias within the sample patient data such that, when the sample patient data is extrapolated based on the adjusted factor, patient prescription data within the sample patient data matches census pharmaceutical distribution data of the population; and 
“a specific bias measurement and adjustment procedure has been developed . . . the projected OTX sample data 22 is corrected by comparing the sample data for GKV prescription prescriptions with near-census data for GKV prescriptions” (Ziegele ‘599 ¶ 0055).
extrapolate the sample patient data to the population based on the adjusted factor.
“The resulting adjustment factor is applied to all the projected OTX sample data 22, including sales data for GKV prescriptions and PKV prescriptions” (Ziegele ‘599 ¶ 0055).

40. The computing apparatus of claim 35, wherein the sample patient data comprises patient diagnostic data for patients having a medical condition, further configured to: derive a model to extrapolate the diagnostic data to the population based on the adjusted factor.
	The particular content of the data claimed (diagnostic data) represents non-functional descriptive material.  The content of this material is not functionally related to the claimed method or claimed structure of the apparatus.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
	Nonetheless, Ziegele ‘599 teaches “diagnostic data for patients having a medical condition”:
“The following data on product form level is collected and represented in Table 3: information on product type, i.e., product form code FCC” (Ziegele ‘599 ¶ 0041).
	The identification of the pharmaceutical product represents a product designed to treat a particular medical condition and therefore represents diagnostic data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 29, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegele ‘599.
22. The method of claim 21, wherein: the sample patient data is sourced from multiple source types that include pharmacies, clinics, and/or hospitals; the computing comprises computing a factor for each source type with which to extrapolate sample patient data of the respective source type to the population;  the adjusting comprises adjusting each factor to correct for bias within the respective sample patient data such that, when the sample patient data of the multiple source types is extrapolated based on the respective adjusted factors, extrapolated data regarding pharmaceutical products provided by the multiple source types correlates to the census pharmaceutical distribution data of the population; and the extrapolating comprises extrapolating the sample patient data of the multiple source types based on the respective adjusted factors.
	Ziegele ‘599 teaches adjusted extrapolation for pharmacy data but does not appear to teach adjusted extrapolations for multiple data source types.  However, as applicant recognizes, healthcare treatment data from many different sources of healthcare providers exist – “e.g. hospitals, clinics, and pharmacies” (US Patent 10,185,809 at 1:5–10).  
	It would have been obvious to one of ordinary skill at the time of the invention to have performed the same types of healthcare data analysis as taught by Ziegele ‘599 in different contexts – i.e. hospitals, clinics, and pharmacies.  The teachings to perform the type of adjusted extrapolation using pharmacy patient data would have prompted variations of it for use in the context of clinic and/or hospital patient data because the variations would have been predictable to one of ordinary skill in the art.  Performing Ziegele ‘599’s data analysis on other sources of healthcare data would have been an obvious duplication.

23. The method of claim 22, further comprising: validating the extrapolated sample patient data of the multiple source types based on payor data sourced from health insurance companies.
“GKV-type of data (defined above) may be obtained from companies or institutions which use pharmacy software that prepares the so-called "NHI claim files." (NHI prescriptions are the equivalent to the GKV data.) Software systems of this type are provided, e.g., by Medidas Co., Ltd., of Seoul, Korea, and by the Pharmacy Association of Korea. Systems provided by Medidas and/or the Pharmacy Association of Korea have equipped approximately 75%-80% of all Korean pharmacies. Consequently, a source of near-census data would available for use in the estimating process. Sample data could be collected from a pharmacy panel which is maintained by IMS Health.” (Ziegele ‘599 ¶ 
 
29. The non-transitory computer readable medium of claim 28, wherein the sample patient data is sourced from multiple source types that include pharmacies, clinics, and/or hospitals, further comprising instructions to cause the processor to: 
compute a factor for each source type with which to extrapolate sample patient data of the respective source type to the population; adjust each factor to correct for bias within the respective sample patient data such that, when the sample patient data of the multiple source types is extrapolated based on the respective adjusted factors, extrapolated data regarding pharmaceutical products provided by the multiple source types correlates to the census pharmaceutical distribution data of the population; and extrapolate the sample patient data of the multiple source types based on the respective adjusted factors.
Ziegele ‘599 teaches adjusted extrapolation for pharmacy data but does not appear to teach adjusted extrapolations for multiple data source types.  However, as applicant recognizes, healthcare treatment data from many different sources of healthcare providers exist – “e.g. hospitals, clinics, and pharmacies” (US Patent 10,185,809 at 1:5–10).  
	It would have been obvious to one of ordinary skill at the time of the invention to have performed the same types of healthcare data analysis as taught by Ziegele ‘599 in different contexts – i.e. hospitals, clinics, and pharmacies.  The teachings to perform the type of adjusted extrapolation using pharmacy patient data would have prompted variations of it for use in the context of clinic and/or hospital patient data because the variations would have been predictable to one of ordinary skill in the art.  Performing Ziegele ‘599’s data analysis on other sources of healthcare data would have been an obvious duplication.

30. The non-transitory computer readable medium of claim 29, further comprising instructions to cause the processor to: validate the extrapolated sample patient data of the multiple source types based on payor data sourced from health insurance companies.
“GKV-type of data (defined above) may be obtained from companies or institutions which use pharmacy software that prepares the so-called "NHI claim files." (NHI prescriptions are the equivalent to the GKV data.) Software systems of this type are provided, e.g., by Medidas Co., Ltd., of Seoul, Korea, and by the Pharmacy Association of Korea. Systems provided by Medidas and/or the Pharmacy Association of Korea have equipped approximately 75%-80% of all Korean pharmacies. Consequently, a source of near-census data would available for use in the estimating process. Sample data could be collected from a pharmacy panel which is maintained by IMS Health.” (Ziegele ‘599 ¶ 

36. The computing apparatus of claim 35, wherein the sample patient data is sourced from multiple source types that include pharmacies, clinics, and/or hospitals, further configured to: compute a factor for each source type with which to extrapolate sample patient data of the respective source type to the population; adjust each factor to correct for bias within the respective sample patient data such that, when the sample patient data of the multiple source types is extrapolated based on the respective adjusted factors, extrapolated data regarding pharmaceutical products provided by the multiple source types correlates to the census pharmaceutical distribution data of the population; and extrapolate the sample patient data of the multiple source types based on the respective adjusted factors.
Ziegele ‘599 teaches adjusted extrapolation for pharmacy data but does not appear to teach adjusted extrapolations for multiple data source types.  However, as applicant recognizes, healthcare treatment data from many different sources of healthcare providers exist – “e.g. hospitals, clinics, and pharmacies” (US Patent 10,185,809 at 1:5–10).  
	It would have been obvious to one of ordinary skill at the time of the invention to have performed the same types of healthcare data analysis as taught by Ziegele ‘599 in different contexts – i.e. hospitals, clinics, and pharmacies.  The teachings to perform the type of adjusted extrapolation using pharmacy patient data would have prompted variations of it for use in the context of clinic and/or hospital patient data because the variations would have been predictable to one of ordinary skill in the art.  Performing Ziegele ‘599’s data analysis on other sources of healthcare data would have been an obvious duplication.

37. The computing apparatus of claim 36, further configured to: validate the extrapolated sample patient data of the multiple source types based on payor data sourced from health insurance companies.
“GKV-type of data (defined above) may be obtained from companies or institutions which use pharmacy software that prepares the so-called "NHI claim files." (NHI prescriptions are the equivalent to the GKV data.) Software systems of this type are provided, e.g., by Medidas Co., Ltd., of Seoul, Korea, and by the Pharmacy Association of Korea. Systems provided by Medidas and/or the Pharmacy Association of Korea have equipped approximately 75%-80% of all Korean pharmacies. Consequently, a source of near-census data would available for use in the estimating process. Sample data could be collected from a pharmacy panel which is maintained by IMS Health.” (Ziegele ‘599 ¶ 

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.




These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.